10

1

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-mj-00563-BNW Document 7_ Filed. 97/14/20 Page 1 of 2

° —Z FILED ____ RECEIVED

—___ ENTERED ___ SERVED ON
COUNSEL/PARTIES OF RECORD

JUL 14 2020

CLERK US DISTRICT Co
DISTRICT OF NEVADA aT

BY. DEPUTY
UNITED STATES DISTRICT COURT

 

 

 

 

 

 

DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No.: 2:20-mj-00563-BNW
Plaintiff,

VS. ORDER APPOINTING COUNSEL

JOSE MANUEL ARMENTA-LIERA,

 

Defendant.

 

 

 

The individual named below, having testified under oath or having otherwise satisfied this
Court that he: (1) is financially unable to employ counsel and (2) does not wish to waive counsel,
and, because the interests of justice so require, the Court finds that the individual is indigent,
therefore,

IT IS ORDERED that the Federal Public Defender for the District of Nevada is hereby
appointed to represent Defendant JOSE MANUEL ARMENTA-LIERA.

IT IS FURTHER ORDERED that the Clerk issue subpoenas upon oral request and
submission of prepared subpoenas by the attorneys of the Office of the Federal Public Defender,
unless said subpoenas are to be served outside the State of Nevada. The cost of process, fees and
expenses of witnesses so subpoenaed shall be paid as witness(es) and the United States Marshal
shall provide such witness(es) subpoenaed advance funds for the purpose of travel within the
District of Nevada and subsistence. Any subpoenas served on behalf of the individual, the return

thereon to this Court shall be sealed, unless otherwise ordered.

 
19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-mj-00563-BNW Document 7 Filed 07/14/20 Page 2 of 2

IT IS FURTHER ORDERED that if counsel for the individual desires subpoenas to be
served outside the State of Nevada, further application pursuant to Federal Rules of Criminal

Procedure 17(b) shall be made to the Court, before the issuance of said subpoenas.

ZL<—.

NANCY J. KOpPE
UNITED STAN S MAGISTRATE JUDGE

DATED: July 14, 2020.

Federal Public Defender’s Office appearance by: KATHRYN NEWMAN

 

 
